Citation Nr: 0503396	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  96-05 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968, and he was awarded the Purple Heart Medal for injuries 
received while serving in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a rating in excess of 30 percent for 
the veteran's PTSD.  By rating action in May 1996 the RO 
granted a 50 percent rating for the veteran's PTSD.  He has 
continued this appeal.  

The Board remanded this case in February 2000 for further 
development, and it has returned for appellate action.

A hearing was held in August 2004, before the undersigned 
Acting Veterans Law Judge sitting in New York, New York, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  The veteran's service connected PTSD causes 
unemployability.  

2.  The veteran has indicated during sworn testimony at an 
August 2004 Travel Board hearing that he has withdrawn his 
appeal for the issue of entitlement to a compensable rating 
for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 100 percent schedular disability rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, 4.132, Diagnostic Code 9402 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  Because a 100 percent rating is warranted for PTSD under 
schedular criteria, a claim of TDIU may not be considered.  
38 C.F.R. § 4.16(a) (2004).

3.  The criteria for withdrawal of the substantive appeal for 
entitlement to a compensable rating for bilateral hearing 
loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In view of the grant of a 100 percent 
disability rating for PTSD and the dismissal of the other 
claims, a discussion of VA's compliance with this law is 
unnecessary.  

II.  PTSD

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances and ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to the 
effective date of a revised regulation, the Board cannot 
apply the revised regulations.

With respect to the issue on appeal, the schedular criteria 
for evaluating psychiatric impairment changed in 1996.  The 
RO considered both the old regulations and the new 
regulations.  Therefore, the appellant and his representative 
were given notice of the old and new regulations and have had 
an opportunity to submit evidence and argument related to 
both regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pursuant to the criteria in effect prior to November 7, 1996, 
the evaluation of the veteran's service-connected disorder 
turned on the severity of his overall social and industrial 
impairment.  The Rating Schedule provided for a 50 percent 
disability rating when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, or when by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  The criteria for the 
next higher rating, 70 percent, under the same Diagnostic 
Code, are applicable when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or maintain employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9411 (1996).  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

Current criteria provide for a 50 percent rating when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.

During the pendency of the appeal, VA has examined the 
veteran a number of times since 1994.  Most recently, VA 
examined the veteran in July 2004.  In a comprehensive and 
detailed report, the VA examiner found that the veteran was 
unemployable due to his service-connected PTSD and assigned a 
GAF of 45.  [GAF, the Global Assessment of Functioning (GAF) 
Scale score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  

The examiner provided a thorough review of the veteran's 
psychiatric history.  The examiner noted that he had been 
treating the veteran in the Mental Health Clinic for many 
years.  Before that, the evidence of record showed that two 
VA psychologists treated the veteran for his PTSD.  One of 
the psychologists was the veteran's primary therapist.  

The July 2004 examiner reported that the veteran had also 
been diagnosed with bipolar disorder by several other VA 
examiners.  These examiners concluded that the veteran's 
primary psychiatric problems centered on the nonservice-
connected bipolar disorder and not the service-connected 
PTSD.  The July 2004 VA examiner disagreed with these 
opinions.  He maintained that the veteran did not have 
bipolar disorder.  The July 2004 VA examiner cited other VA 
psychiatric reports dated in the mid to late 1990s in which 
the veteran was diagnosed with severe PTSD, with no mention 
of bipolar disorder.  Based on psychiatric examination of the 
veteran, the July 2004 VA examiner noted that the PTSD 
symptoms included flashbacks, nightmares, intrusive thoughts, 
physical and psychological stress when exposed to reminders 
of traumatic events, lack of interest and participation in 
significant activities, feeling estranged from others, 
avoidant behavior, mistrust of authority, restricted affect, 
pessimistic outlook, sleep disturbance, irritability and 
outbursts of anger, poor concentration, and hypervigilance.  
The examiner also diagnosed the veteran with depression 
secondary to PTSD.  

The July 2004 VA examiner explained that PTSD and bipolar 
disorder have overlapping symptoms, and that depression could 
be part of both.  After thoroughly explaining the differences 
between PTSD and bipolar disorder in the July 2004 report, 
the examiner diagnosed the veteran with PTSD, adding that the 
veteran did not meet the criteria for bipolar disorder.  The 
VA examiner concluded that the veteran had occupational and 
social impairment with deficiencies in most areas, including 
work, family relations, judgment, and thinking.  The veteran 
also had mood due to speech that was illogical, obscure or 
irrelevant, chronic depression affecting his ability to 
function independently, appropriately, and effectively.  The 
examiner also described the veteran with impaired impulse 
control, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work), and an adaptability to establish and maintain 
effective relationships.  The examiner opined that the 
veteran was unemployable due to PTSD, with a GAF of 45.  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).]  The veteran's condition was chronic with a 
poor prognosis due to the intensity and duration of his 
symptoms.

After a complete review of the evidence of record, the Board 
finds that a 100 percent schedular rating for PTSD is 
warranted, and that the findings made by the July 2004 VA 
examiner are the most current and the most persuasive 
evidence in this case.  The July 2004 VA examiner has treated 
the veteran for many years.  He also discussed the evidence 
of record, including the supporting VA psychiatric 
examination reports dated in January 1994, December 1995, May 
1996, and March 1998.  These reports reflect that the veteran 
was diagnosed with PTSD and GAF scores between 34 and 55.  In 
addition, according to a November 1998 letter from a VA 
physician, the veteran was diagnosed with PTSD and given a 
poor prognosis for recovery.  The Board finds this evidence 
persuasive in support of the veteran's claim.

The Board has considered the VA psychiatric examination 
reports dated in November 1998, September 2000, April 2002, 
and October 2002, in which the veteran was diagnosed 
primarily with bipolar disorder.  These reports cumulatively 
found that the veteran's nonservice-connected bipolar 
disorder was the veteran's primary psychiatric problem as 
opposed to the service-connected PTSD.  In light of the 
evidence of record discussed above, the Board finds this 
evidence less probative in comparison to the findings made in 
the July 2004 VA examination report. 

In view of the foregoing, the Board considers the criteria 
for a 100 percent schedular evaluation for the veteran's PTSD 
impairment are met.  In view of this, the Board concludes 
that the evidence satisfactorily shows the veteran's service 
connected PTSD symptoms are totally incapacitating and 
warrant a 100 percent schedular evaluation.  

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

As noted by the language of 38 C.F.R. § 4.16(a), when a 
veteran is in receipt of a 100 percent schedular rating, TDIU 
may not be assigned. Green v. West, 11 Vet. App. 472, 476 
(1998); 38 C.F.R. § 4.16(a) (2004).  In light of the Board's 
decision set out above to grant an increased (100 percent) 
schedular rating for PTSD, the claim of entitlement to TDIU 
is now moot. Id.  Accordingly, the veteran's claim for TDIU 
benefits must be dismissed as a matter of law.

IV.  Bilateral hearing loss

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. §§ 20.202, 20.204 (2004).

During an August 2004 Travel Board hearing before the 
undersigned, the veteran withdrew his appeal for the claim of 
entitlement to a compensable rating for bilateral hearing 
loss.  The transcript of the hearing is of record.

This evidence constitutes written withdrawal of the 
substantive appeal with regard to this issue.  38 C.F.R. 
§ 20.204.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the issue of entitlement to a 
compensable rating for bilateral hearing loss.  The appeal is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2004).


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the provisions governing the payment of monetary 
benefits.

The appeal for TDIU benefits is dismissed.

The appeal for entitlement to a compensable rating for 
bilateral hearing loss is dismissed.



	                        
____________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


